Citation Nr: 0843336	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1985.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in December 2007 
and was remanded for further development.  After completing 
the requested development to the extent possible, a May 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In December 2007, the Board, in pertinent part, remanded the 
issue of entitlement to an evaluation in excess of 20 percent 
for duodenal ulcer and GERD for further development.  A 
letter to the veteran, dated in September 2008, advised him 
that the Board had received additional evidence in support of 
his appeal in January 2008.  The September 2008 letter 
included a form titled "Additional Evidence Response Form" 
wherein he was requested to elect whether or not he wanted to 
waive RO consideration of the additional evidence.  The 
veteran was advised that he had 45 days to respond to the 
letter.  The September 2008 letter also listed the additional 
evidence received at the Board, which consisted of pertinent 
private medical reports.

From a review of the record, it appears that the additional 
evidence was received at the Muskogee RO in October 2007, but 
that such evidence was forwarded to the Board, where it was 
received in January 2008, without prior RO readjudication of 
the issue on appeal with consideration of the additional 
evidence.  Although a supplemental statement of the case was 
issued in May 2008, it does not reflect that the additional 
private treatment reports were considered per a review of the 
"Evidence" and "Reasons and Bases" sections of this 
document.  Thus, the AOJ has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Additionally, as indicated on the returned 
"Additional Evidence Response Form," signed and dated by 
the veteran in October 2008, he does not waive initial 
consideration by the AOJ.  As such, the RO must be afforded 
the opportunity to readjudicate the issue on appeal with 
consideration of the additional evidence.

The December 2007 Board remand also directed the AOJ to 
schedule the veteran for a VA digestive examination to 
ascertain the current severity and manifestations of the 
service-connected duodenal ulcer and GERD.  The veteran was 
afforded such a VA examination in January 2008, which 
included a medical history and physical examination.  A 
report of a VA opinion, dated in January 2008, indicates that 
the VA examiner was not able to the answer the question of 
whether the veteran's hiatal hernia is due to or a result of 
the duodenal ulcer or GERD without resorting to mere 
speculation.  It was also noted that the veteran was 
scheduled for an upper endoscopy, which he canceled and did 
not reschedule.  The VA examiner stated that without the 
results of the endoscopy, the previous question could not be 
answered without resorting to mere speculation.  In this 
regard, the Board notes that the additional evidence alluded 
to above includes an April 2007 upper gastrointestinal with 
small bowel follow-through private radiology report, as well 
as the report of a March 2007 private examination.  As such, 
the Board finds that another VA medical opinion should be 
obtained prior to further appellate consideration in light of 
the additional private treatment reports, to include the 
April 2007 private radiology report.  Further, the report of 
the January 2008 VA examination does not expressly state that 
the veteran's claims file was available for review.

Additionally, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court), in a recent 
decision, outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must notify the claimant that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  The veteran has not been provided with such 
notice and the Board finds that corrective notice should be 
sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
for the issue on appeal of entitlement to 
an evaluation in excess of 20 percent for 
duodenal ulcer and GERD in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2008), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  

Provide the veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for duodenal ulcer under 
38 C.F.R. § 4.114, Diagnostic Code 7305 
(and any other applicable diagnostic 
code); and (4) examples of the types of 
medical and lay evidence the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Send the claims file to the VA 
examiners who examined the veteran in 
January 2008 and provided the addendum 
opinion.  If these examiners are not 
available, send the claims file to 
another qualified examiner.  Ask the 
examiner to review the entire record.  
The report of the opinion should indicate 
that the claims file was available and 
reviewed.  

The examiner should be asked whether it 
is at least as likely as not (50 percent 
or greater) that the veteran's hiatal 
hernia is proximately due to, or 
chronically aggravated by, the service-
connected duodenal ulcer or GERD.  The VA 
examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

If additional testing or an examination 
is deemed warranted, then the veteran 
should be scheduled for such.

3.  Readjudicate the issue of entitlement 
to an evaluation in excess of 20 percent 
for duodenal ulcer and GERD on appeal, 
considering all evidence, to include any 
additional evidence not considered at the 
time of the most recent supplemental 
statement of the case in May 2008.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

